Citation Nr: 0328564	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  95-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Regional Office 
(RO).  In a rating decision dated in November 1991, the RO 
concluded that the additional evidence was not new and 
material to reopen the veteran's claims for service 
connection for PTSD and bilateral hearing loss.  By rating 
action dated in October 1993, the RO again denied service 
connection for PTSD and bilateral hearing loss, and also 
denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  When this case was previously before the Board 
in April 1999, it concluded that new and material evidence 
had been submitted and the claims for service connection for 
PTSD and bilateral hearing loss were reopened.  These issues 
were remanded for additional development of the record and 
adjudication of the claims on the merits.  

Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
in October 1999, the RO, by rating decision dated in July 
2002, granted service connection for bilateral hearing loss, 
and assigned a noncompensable evaluation, effective May 6, 
1991.  The veteran has continued to disagree with the 
evaluation assigned for his service-connected hearing loss.  
In addition, although the veteran had not submitted a claim 
for it, service connection was granted for tinnitus, and a 10 
percent rating was assigned, effective 30, 1999.  The veteran 
subsequently perfected an appeal for a higher rating for 
tinnitus.  The Board notes that in a supplemental statement 
of the case issued in January 2003, the RO informed the 
veteran that service connection for PTSD was denied.  A 
supplemental statement of the case issued in March 2003 
advised the veteran of the denial of his claim for a total 
rating based on individual unemployability due to service-
connected disability.

Finally, the Board observes that in a statement dated in 
April 2003, the veteran indicated that he wanted a hearing 
before a Veterans Law Judge.  However, in a substantive 
appeal submitted in June 2003, the veteran stated that he no 
longer wanted a Board hearing.  In any event, the record 
reflects that a videoconference hearing was scheduled for 
September 2003, but the veteran failed to report for it.  


REMAND

In its April 1999 remand, the Board directed that a VA 
psychiatric examination be conducted, and that the claims 
folder should be reviewed in conjunction with the 
examination.  Instead of an examination, the veteran was 
admitted to a VA hospital for a period of observation and 
evaluation.  There is no indication in the record that the 
claims folder was reviewed or that the examiner considered 
the fact that the veteran had a verified in-service combat 
stressor (his participation in a night ambush patrol in 
November 1967, when he received a grenade fragment wound and 
acoustic trauma), as the Board directed in April 1999.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court 
of Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the only notice 
afforded the veteran was provided in supplemental statements 
of the case issued in July 2002, and January and March 2003.  
The Board observes that the provisions of 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003) were set forth.  In 
this regard, it was indicated that the VA would make a 
decision within thirty days if the veteran had not responded 
to a request for information.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service, and from whom he 
has received treatment for tinnitus and 
bilateral hearing loss since January 
2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be instructed that 
the veteran has a verified stressor of 
having sustained a grenade fragment wound 
and acoustic trauma while participating 
in a night ambush patrol in November 
1967.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that served 
as the basis for the diagnosis.  If there 
are psychiatric disorders other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  All 
necessary tests should be performed.  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

Following completion of the above, the RO should readjudicate 
the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

